       Case 2:19-cv-01602-JCM-EJY Document 68 Filed 04/09/21 Page 1 of 3



 1
     KARL O. RILEY
 2   Nevada Bar No. 12077
     COZEN O’CONNOR
 3   3753 Howard Hughes Pkwy., Suite 200
     Las Vegas, NV 89169
 4   Telephone: 702-470-2330
     Facsimile: 702-470-2370
 5   Email: koriley@cozen.com
 6   CASEY GRIFFITH
     Texas Bar No. 24036687 (Admitted Pro Hac Vice)
 7   MICHAEL BARBEE
     Texas Bar No. 24082656 (Admitted Pro Hac Vice)
 8   MAEGHAN WHITEHEAD
     Texas Bar No. 24075270 (Admitted Pro Hac Vice)
 9   GRIFFITH BARBEE PLLC
     One Arts Plaza
10   1722 Routh Street, Suite 710
     Dallas, TX 75201
11   Telephone: 214-446-6020
     Facsimile: 214-446-6021
12   Email: casey.griffith@griffithbarbee.com
     Email: michael.barbee@griffithbarbee.com
13   Email: maeghan.whitehead@griffithbarbee.com
14   Attorneys for Defendant and Counterclaim-
     Plaintiff Sayers Construction, LLC
15
                                  UNITED STATES DISTRICT COURT
16
                                         DISTRICT OF NEVADA
17
      UNITED STATES OF AMERICA, For              Case No.: 2:19-cv-1602-JCM-EJY
18    the Use of Benefit of SOURCE
      HELICOPTERS, DIVISION OF
19    ROGERS HELICOPTERS, INC., a
      California corporation,
20                                               STIPULATION AND ORDER TO EXTEND
                           Plaintiff,            DEADLINE FOR DEFENDANT AND
21                                               COUNTERCLAIM-PLAINTIFF SAYERS
             vs.                                 CONSTRUCTION, LLC’S RESPONSE TO
22                                               PLAINTIFF’S MOTION FOR ORDER
      SAYERS CONSTRUCTION, LLC, a                ALLOWING CERTAIN DEPOSITIONS TO
23    Texas limited liability company            BE TAKEN
      PHILADELPHIA INDEMNITY
24    INSURANCE COMPANY, a
      PENNSYLVANIA corporation; and
25    DOES I-V and ROE CORPORATIONS I-
      V,
26
                           Defendants.
27

28
                                                  1
        Case 2:19-cv-01602-JCM-EJY Document 68 Filed 04/09/21 Page 2 of 3



 1          Sayers Construction, LLC (“Sayers”) and Use-Plaintiff, Source Helicopters, Division of
 2   Rogers Helicopters, Inc. (“Plaintiff” or “Rogers”), by and through their attorneys, hereby stipulate and
 3
     request that the Court extend the deadline for Sayers to file its response to Plaintiff’s Motion for Order
 4
     Allowing Certain Depositions To Be Taken (the “Motion”) by one business day from April 8, 2021,
 5
     to April 9, 2021. Pursuant to the Court’s Minute Entry in Chambers [Dkt. #64], Sayers’ deadline to
 6

 7   respond to the Motion is April 8, 2021. Counsel for Sayers and counsel for Plaintiff conferred via

 8   teleconference on April 8, 2021, and agreed to a one-day extension. Accordingly, Sayers respectfully

 9   requests the Court to extend Sayers’ deadline to file its response to the Motion to April 9, 2021.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
        Case 2:19-cv-01602-JCM-EJY Document 68 Filed 04/09/21 Page 3 of 3



 1   Dated: April 8, 2021
 2    GRIFFITH BARBEE PLLC                                        CLARK HILL PLLC
 3    By /s/ Maeghan Whitehead, Esq.                              By /s/ Bert Wuester Jr., Esq.
      Casey Griffith, Esq. (pro hac vice)                         D. Creighton Sebra, Esq. (pro hac vice)
 4
      Michael Barbee, Esq. (pro hac vice)                         1055 West Seventh Street, 24th Floor
 5    Maeghan Whitehead, Esq. (pro hac vice)                      Los Angeles, California 90017
      One Arts Plaza                                              Ph. (213) 891-9100; fax (213) 488-1178
 6    1722 Routh Street, Suite 710                                Email: CSebra@ClarkHill.com
      Dallas, Texas 75201
 7    Ph. (214) 446-6020; fax (214) 446-6021                      Bert Wuester Jr., Esq. (NSBN 5556)
      Email: casey.griffith@griffithbarbee.com                    CLARK HILL, PLLC
 8    Email: michael.barbee@griffithbarbee.com                    3800 Howard Hughes Parkway, Suite 500
      Email: maeghan.whitehead@grffithbarbee.com                  Las Vegas, Nevada 89169
 9                                                                Ph. (702) 862-8300; fax (702) 862-8400
                                                                  Email: bwuester@clarkhill.com
10    Karl O. Riley, Esq. (NSBN 12077)                            Attorneys for Use-Plaintiff
      Cozen O’Connor
11    3753 Howard Hughes Parkway, Suite 200
      Las Vegas, Nevada 89169
12    Ph. (702) 470-2330; fax (702) 470-2370
      Email: koriley@cozen.com
13    Attorneys for Defendants, Sayers Construction, LLC
14

15

16
                                                               IT IS SO ORDERED:
17

18

19
                                                               U.S. MAGISTRATE JUDGE
20                                                                     April 9, 2021
                                                               DATED: _______________________
21

22

23

24

25

26

27

28

                                                           3
